Citation Nr: 0926207	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  09-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran timely appealed the denial of his claim 
for special monthly pension based on the need for aid and 
attendance.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to 
October 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, 
determining the Veteran had not timely appealed an earlier 
February 2006 decision denying his claim for special monthly 
pension (SMP) on the bases of not needing aid and attendance 
or being housebound.  The RO has since, however, in January 
2007, issued another decision granting SMP on the basis of 
being housebound, while continuing to deny SMP based on the 
purported need for aid and attendance.  So the issue now 
before the Board of whether the Veteran timely appealed that 
initial, February 2006, decision only concerns his claim for 
SMP to the extent it is predicated on him needing aid and 
attendance.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The RO issued a decision in February 2006 denying the 
Veteran's claim for SMP, both on the bases that he did not 
need aid and attendance and was not housebound.  The RO sent 
him a letter that same month notifying him of that decision 
and apprising him of his procedural and appellate rights.

2.  In response, he filed a timely notice of disagreement 
(NOD) in November 2006.

3.  In January 2007 the RO issued another decision granting 
his claim for SMP, but only to the extent his claim was 
predicated on him being housebound.

4.  Consequently, also in January 2007, the RO sent him a 
statement of the case (SOC) regarding his claim for SMP to 
the extent his claim was predicated, instead, on him needing 
aid and attendance.

5.  He did not then file a timely substantive appeal, VA Form 
9 or equivalent statement, concerning this claim within the 
next 60 days.


CONCLUSION OF LAW

The Veteran initiated, but did not perfect, a timely appeal 
of the RO's February 2006 decision denying his claim for SMP 
on the purported bases of needing aid and attendance or being 
housebound.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, in a 
case, as here, where the law is dispositive of the issue, the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  See also Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  See 
also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).



However, while the VCAA is not applicable to this claim, the 
Veteran is still entitled to certain general due process 
considerations.  See 38 C.F.R. § 3.103; VAOPGCPREC 9-1999 
(Aug. 18, 1999).  Here, once the Veteran submitted his NOD 
regarding the issue of the timeliness of his appeal, he was 
informed of the necessity of filing a timely substantive 
appeal (VA Form 9 or equivalent) as well as his opportunity 
to submit additional evidence and argument in support of his 
claim.  See the February 2009 SOC, its cover letter, and 
attached VA Form 9 with instructions.  Thus, he was 
appropriately notified of the legal requirements pertaining 
to the timeliness and adequacy of substantive appeals and 
afforded the opportunity to submit evidence and argument 
concerning the timeliness of his substantive appeal in 
response to the RO's February 2006 decision that initially 
denied his claim for SMP.

II.  Whether the Veteran filed a Timely Appeal of the RO's 
February 2006 Decision

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101.

An appeal consist of a timely filed Notice of Disagreement 
(NOD) in writing, expressing dissatisfaction or disagreement 
with an RO decision; and, after a Statement of the Case (SOC) 
has been furnished, a timely filed Substantive Appeal, 
consisting of a properly completed VA Form 9 or other 
correspondence containing the necessary required information.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202.

Generally, a Veteran or his representative must file a NOD 
with the RO within one year from the date that the RO mails 
notice of the decision in question to him.  And the date of 
mailing the letter of notification of the decision will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302(a).



Also, generally, a Substantive Appeal must be filed within 60 
days from the date that the RO mails the SOC to the Veteran, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the decision being 
appealed, whichever period ends later.  The date of the 
mailing of the SOC will be presumed to be the same as the 
date of the SOC and the date of mailing the letter of 
notification of the decision will be presumed to be the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).

Where an appeal is not perfected as to an RO decision, that 
decision is final and binding.  38 C.F.R. § 20.1103.

The relevant facts of this case are not in dispute and may be 
briefly summarized.

In February 2006 the RO denied the Veteran's claim for SMP, 
finding he was not in need of aid and attendance or 
housebound.  The RO sent him a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  In November 2006, in 
response, he submitted a timely NOD to initiate an appeal of 
this claim.  On January 30, 2007, the RO issued another 
decision granting his claim for SMP to the extent his claim 
was predicated on him being housebound.  But the RO continued 
to deny his claim for SMP to the extent his claim, instead, 
was based on him needing aid and attendance; and the next 
day, January 31, 2007, the RO sent him a SOC regarding the 
continued denial of his claim for SMP based on his purported 
need for aid and attendance.  He did not respond to that SOC 
in the next 60 days by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  Rather, it was not 
until June 2008 that he again submitted a statement in 
support of claim (VA Form 21-4138), inquiring about the 
status of his appeal.  The June 2008 statement was actually a 
copy of his earlier filed NOD, with the exception of a 
handwritten note dated June 3, 2008 asking "what's the 
status on my appeal??"  The RO received that statement on 
June 9, 2008, and sent him a response letter on June 11, 2008 
indicating he had failed to perfect a timely appeal of the 
RO's February 2006 decision.  This appeal to the Board ensued 
regarding this timeliness issue.

It is indisputable that the Veteran initiated, but did not 
perfect, a timely appeal of the RO's February 2006 decision 
denying his claim for SMP.  Although he submitted a timely 
NOD in November 2006 in response to that decision, to 
initiate an appeal, after receiving a SOC in January 2007 he 
did not also then file a timely substantive appeal (VA Form 9 
or equivalent statement).  The terminal date for filing a 
timely substantive appeal was either one year from the date 
he had received notification of the RO's February 2006 
decision denying his claim, meaning in February 2007, or 60 
days from the issuance of the January 2007 SOC, meaning in 
March 2007.  And since the March 2007 date is the latter of 
the two, it marks the delimiting date for "perfecting" his 
appeal of the RO's decision by filing a timely VA Form 9 or 
equivalent statement, which he clearly did not do.  As 
explained, it was not until much later - in June 2008, when 
he again inquired about the status of his claim.  So although 
he began the process of timely appealing the RO's February 
2006 decision by submitting a timely NOD in November 2006 
(i.e., within one year of receiving notification of that 
decision), after subsequently receiving the January 2007 SOC 
he neglected to also complete the additional step necessary 
to finalize his appeal by also filing a timely substantive 
appeal (again, a VA Form 9 or equivalent statement) by the 
terminal date in March 2007.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.304, 20.305, 
20.306.

There have been some cases indicating the non receipt of a 
timely substantive appeal does not deprive the Board of 
jurisdiction to consider a claim.  See, e.g., Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam order).  But these cases involved facts and 
circumstances different from those presented here and, 
therefore, are clearly distinguishable because, for example, 
the RO had certified the claim in question to the Board (as 
if the Veteran had timely appealed), thereby in effect 
waiving the timely filing requirement under the doctrine of 
equitable estoppel.  See also Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that, despite the lack of a 
substantive appeal, Board waived jurisdictional objections by 
reviewing the claim); Rowell v. Principi, 4 Vet. App. 9, 17-
18 (1993) (holding that the Board was not deprived of 
jurisdiction where the RO treated an appeal as timely and did 
not close the appeal).  But see, too, Bowles v. Russell, 
551 U.S. 205, 127 S. Ct. 2360 (2007) (indicating 
jurisdictional time periods for taking an appeal may not be 
extended for equitable reasons).

Here, though, at no time did the RO mistakenly consider the 
Veteran as having timely appealed the February 2006 decision.  
Indeed, to the contrary, this appeal to the Board regarding 
the issue of timeliness arose from the RO's June 2008 letter 
to him expressly indicating he had not timely appealed that 
earlier decision.  So he was never under the mistaken 
impression that he had, and the Board has limited its 
discussion in this decision to the timeliness issue, without 
also addressing the relative merits of his claim.


ORDER

As the Veteran did not perfect a timely appeal of the RO's 
February 2006 decision denying his claim for SMP on the basis 
of purportedly needing aid and attendance, his current appeal 
on this issue is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


